DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 26 October 2021 has been entered; claims 1, 2, 5, 6, 8-10, 12-21, 23, and 24 remain pending, of which claims 6, 8-10, and 16-20 were previously withdrawn.

Response to Arguments
Applicant's arguments, see Pages 7-9 of the Remarks, filed 26 October 2021, with respect to the 102(a)(1) rejection of the claims over Aucejo have been fully considered but they are not persuasive, as Aucejo teaches that the films are in the form of strips that are packed into a column, considered to be consistent with the limitation “porous body” and/or “particles” (see below for more detail) as consistent with Paragraph [0055] of the Specification (the Examiner does not interpret “When the chlorine neutralizer is in a form of a porous body, the vinyl alcohol based polymer should only be foam molded” as a binding definition due to the preferential or probable language “should”. Applicant’s arguments regarding the fiber diameter are not commensurate with the scope of the claims, which do not require the fiber form. 
Assuming the Examiner is incorrect regarding the interpretation of “porous body” and “particle” embodiments of claim 1 being taught by Aucejo, the claims are also rejected over Namekawa, in the interest of compact prosecution, as necessitated by amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 12-15, 21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aucejo et al. (Journal of Applied Polymer Science, 1998, 70, 711-716), hereinafter, “Aucejo”.
	With respect to claims 1, 2, 5, 13-15, 21, 23, and 24, Aucejo teaches an ethylene-vinyl alcohol copolymers having the following ethylene (α-olefin) percentages: 29%, 32%, 38%, and 44% (the balance being vinyl alcohol at 71%, 68%, 62%, and 56% vinyl alcohol, respectively, wherein the 44% ethylene content copolymer meets “44% to 48%”), meeting the limitations “a vinyl alcohol in a repeating structural unit”; “at least 30 mass% of the vinyl alcohol based polymer based on all components”; “ethylene-vinyl alcohol copolymer”) in the form of 2-mm wide strips of polymer film (Page 712: right column, first paragraph of “Materials”), vinyl alcohol based polymer is the whole film and therefore is arranged on an outer surface”, wherein columns are filled with the strips (Page 713: left column, first full paragraph) as a filtering material or adsorbent (Fig. 2), the packed strips of films considered to be consistent with a “porous body” through which a fluid is capable of flowing (paragraph spanning Pages 712-713) or with the recited particle embodiment, as the width is 2 mm, falling within the dimensions described in Paragraph [0055] of the Specification.  Aucejo is silent with respect to “fibers”; therefore, the limitations pertaining to fiber diameter are considered to be optional. 
	With respect to the limitations “chlorine neutralizer”; “the chlorine neutralizer neutralizes a chlorine-based component”; and “throw-in chlorine neutralizer” it is submitted that these are intended use limitations which are not given patentable weight; the ethylene-vinyl alcohol copolymer films within the column of Aucejo are capable of neutralizing a chlorine-containing component. It has been held that a recitation with respect to the manner in which a claim apparatus is intended to be employed does not differentiate the claimed apparatus from a prior Ex Parte Masham, 2 USPQ2d 1647 (1987). It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). 
	With respect to claim 12, it is submitted that the column of Aucejo is consistent with “a sealed body in a case with a hole through which a chlorine-based component can pass (Pages 712-713: “Chromatography” Section. 

Claims 1, 2, 5, 12-15, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namekawa et al. (Biomaterials Science, 2014, 2, 674-679), hereinafter, “Namekawa”.
	With respect to claims 1, 2, 5, 12-15, and 21, Namekawa teaches a zeolite-EVOH nanofiber composite comprising nanofibers of ethylene-vinyl alcohol copolymers (Abstract) having diameters ranging from about 250 nm to about 1500 nm, or 0.25 to 1.5 µm (Abstract; Fig. 2), a discrete range within “0.1 to 50 µm”, meeting the limitations “a vinyl alcohol in a repeating structural unit” and “ethylene-vinyl alcohol copolymer”, wherein it can be seen in Fig. 3 that the EVOH nanofibers are present at an amount consistent with “at least 30 mass% of the vinyl alcohol based polymer based on all components” (see also the Abstract and the paragraph spanning the columns of Page 675), where the nanofibers are disclosed as the “primary component”.  Namekawa teaches that the nanofibers in the composite are arranged as a non-woven membrane positioned in a syringe cartridge and sealed (Abstract; Page 676, left column, “Absorption studies of creatinine” paragraph), consistent with “sealed body with a hole” through which a fluid passes, “filtering material” and “absorbent” (Fig. 6), wherein at least some of the outer surfaces of the membrane composite comprise the EVOH copolymer based on the appearance of the composite in Fig. 3. 
Ex Parte Masham, 2 USPQ2d 1647 (1987). It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). 
	With respect to claim 23, Namekawa discloses that the vinyl alcohol copolymer comprises 44 mol% ethylene (Page 675, right column, “Materials” paragraph), a discrete value within “44 mol% to 48 mol%”. 
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Namekawa et al. (Biomaterials Science, 2014, 2, 674-679), hereinafter, “Namekawa”.
With respect to claim 24, Namekawa discloses that the nanofibers having diameters ranging from about 250 nm to about 1500 nm, or 0.25 to 1.5 µm (Abstract; Fig. 2), overlapping the range “1 µm or greater to less than 15 µm”. 
Namekawa and the claims differ in that Namekawa does not teach the exact same proportions for the fiber diameter as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in fiber diameter taught by Namekawa overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Namekawa, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        05 November 2021